DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tanaka USPA 2016/0230259. Tanaka teaches galvanized steel sheet having oxide layer (Si) (Table 2, Ex. 9) of steel composition (Table 1, Steel C), wherein .
Claim Rejections - 35 USC § 102/103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1 and 3 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Kojima USPA 2015.0125716. Kojima teaches galvanized steel sheet formed by method of Claim 3, which is comparable to methods applicant uses to obtain claimed oxide and decarburized layer. See Kojima (Table 1, Steel A; Table 2, Exs. 18-20). Kojima does not expressly disclose claimed oxide and decarburized layer thickness. It would be expected that claimed oxide and decarburized layer would result since compositions and treatment conditions are comparable to those used by applicant to obtain claimed layers. Thus, the article and method of Kojima would be expected to be the same as or substantially the same as those encompassed by the claims.
Claim Rejections - 35 USC § 103

Claim 2 is is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka USPA 2016/0230259. Tanaka teaches galvanized steel sheet having oxide layer (Si) (Table 2, Ex. 9) of steel composition (Table 1, Steel C), wherein decarburized layer is less than 20 microns (Figure 1; Table 2; paragraph 105). Tanaka teaches but does not exemplify claimed B (paragraph 58; Table 1, Ex. J). It would have been obvious to one of ordinary skill in the art at the time of filing to prepare steel with claimed B since Tanaka teaches that effective steel compositions have claimed amount of B. Also, regarding steel J, it would have been obvious to one of ordinary skill in the art at the time of filing to prepare this B containing steel with slightly more Si since Tanaka teaches that effective compositions may have, for example, 0.7 wt. % Si, rather than utilized 0.6 wt. % (paragraphs 34 and 35), thereby rendering obvious claimed Si.

Claims 1-3 is is/are rejected under 35 U.S.C. 103 as being unpatentable over Kojima USPA 2015.0125716. Kojima teaches galvanized steel sheet formed by method of Claim 3, which is .
Claims 1-3 is is/are rejected under 35 U.S.C. 103 as being unpatentable over Kojima USPA 2015/0125716 in view of Tanaka .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL E. LA VILLA whose telephone number is (571)272-1539.  The examiner can normally be reached on Mon. through Fri. from 9:00 a.m. ET to 5:30 p.m. ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera N. Sheikh can be reached on (571) 272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL E. LA VILLA/Primary Examiner, Art Unit 1784                                                                                                                                                                                                        
28 September 2021